DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response to restriction/election mailed 7/25/2022, which amends all claims to Group 2 drawn to a method of installing a dental implant is acknowledged by the examiner. However, Applicant’s response fails to elect a species as set forth in the restriction requirement. This application contains claims directed to the following patentably distinct species:
Species 1: a fastener with a common strake in which a linear array of barbs arise from, said barbs comprising a shape selected from the set of shapes consisting of a triangle, a rectangle, a parallelogram, a square, and a rhomboid, as seen in figures 1-2, and 6a-c.
Species 2: a fastener with a common strake in which a linear array of barbs arise from, a leading edge of any one of said barbs further comprises a positively curved surface and a trailing edge of any one of said barbs further comprises a negatively curved surface as seen in figure 6d.
Species 3: a fastener with a common strake in which a linear array of barbs arise from, said barbs comprising a shape selected from the set of shapes consisting of a triangle, a rectangle, a parallelogram, a square, and a rhomboid, and at least one of said barb within said linear array of barbs further comprises an arcuate membrane bending away from said plane defined as passing through an axis of said shank as seen in figure 3.
Species 4: a fastener with a leading edge of any one of said barbs further comprises a positively curved surface, a trailing edge of any one of said barbs further comprises a negatively curved surface and a plurality of barbs arranged in a continuous helix as seen in figure 7.
As previously stated, the species are independent or distinct because while the species are related they each include a combination of features as described above which is mutually exclusive to that specific feature and thus do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Guy Letourneau on 8/9/2022 a provisional election was made without traverse to prosecute the invention of species 3, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-15 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8 change “its” to “a”.
Claim 1, line 9 change “its” to “a”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2011/0033825) in view of Simon et al (US 4,738,840) and Wagner (DE 202014004751).
Regarding claim 1, Lee discloses a method for installing a dental implant (par 45 discloses a process of installing dental implant assembly 100 and par 49 discloses a process of installing the implant assembly 200), comprising the steps of: 
a. removing material to expose bone tissue at a desired installation site (par 45 discloses accessing the patient’s jaw bone through the gingival or gum tissue and removing any remaining tooth to be replaced), 
c. providing a fastener (implant 112) comprising: 
a shank (elongated body 118) with a head at its first end (collar 128 located at the proximal end 122) and a point at its second end (distal end 124, which is pointed as seen in figures 2-4), 
said head (128) further comprising a torque receiving aperture (bore 125, which as recited in par 45 can have an insertion tool 136 placed within to enable the positioning of the implant via rotation), 
said shank defining an axis (longitudinal axis 120),
with said fastener further comprising a radially spaced apart series of linear arrays of projections (hook like protrusions 132 as discussed in par 42 and seen in figures 2-4) spaced apart along said axis (see figures 3-4),
d. providing an installation tool (insertion tool 136) capable of imparting a linear impulse force to said fastener (in view of the disclosure of par 45 and 50 disclose the insertion tool applying rotational force which enable a vertical positioning or removal of the implant t into the bone jaw), and 
e. driving said fastener, by means of said installation tool imparting said linear impulse force to said fastener, along said axis of said shank into said exposed bone tissue at said installation site (par 45 and 50 disclose he use of tool 136 tool push or rotate the implant into the jawbone of the patient).
Lee fails to disclose step b. irrigating said installation site with a disinfectant solution, and the fastener having projections which are barbs, and wherein each barb in any one of said linear arrays of barbs of said fastener arises from a common strake emerging from said shank. 
However, Simon teaches the preparation of an implant/installation site  with a solution having disinfectant (col 1, lines 46-51 discloses the use of anti-microbially enhanced solution during dental surgeries, col 1 line 6- col 2 line1 discloses the application includes tooth implantation, and col 3, line 53-col 4 line 5 discloses the use of the sterilizing solution to clean dry sockets resulting from extractions and implants) for the purpose of retarding or preventing the accumulation of undesirable microbial matter thus effectively lengthening the life of the prosthetic (col 3, lines 45-52).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date to modify Lee to include a step of irrigating said installation site with a disinfectant solution as disclosed by Simon for the purpose of retarding or preventing the accumulation of undesirable microbial matter thus effectively lengthening the life of the prosthetic.
Additionally, Wagner teaches a fastener (dental implant 1) having projections which are barbs (claws 6), and wherein each barb (6) in any one of said linear arrays of barbs of said fastener (see figure 4) arises from a common strake (flattened areas 7) emerging from said shank (elongated core 5) for the purpose of allowing a better adhesion of the dental implant into the jawbone through the formation of new bone material (par 58 of translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Lee to have the fastener having projections which are barbs, and wherein each barb in any one of said linear arrays of barbs of said fastener arises from a common strake emerging from said shank as disclosed by Wagner for the purpose of allowing a desired adhesion of the dental implant into the jawbone through the formation of new bone material. 
Regarding claim 2, Lee/Simon/Wagner disclose the claimed invention as set forth above for claim 1. Simon further teaches removing infected tissue found at said site (col 2, lines 49-59 discloses the use of the disinfectant solution to remove infected tissues at a site) for the purpose of keeping the area of treatment sterile (col 2, lines 60-62).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Lee/Simon/Wagner to have a step after step (a) of removing infected tissue found at said installation site as taught by Simon for the purpose of keeping the installation site sterile.
Regarding claim 5, Lee/Simon/Wagner disclose the claimed invention as set forth above for claim 1. Wagner further teaches profile of any one of said barbs of said fastener further comprises a shape selected from the set of shapes consisting of: a triangle, a rectangle, a parallelogram, a square, and a rhomboid (see figure 8 and 9), for the reasons set forth above.
Regarding claim 6, Lee/Simon/Wagner disclose the claimed invention as set forth above in claim 1. Wagner further teaches any one of said linear arrays of barbs of said fastener (6) defines a plane passing through said axis of said shank of said fastener (the plane defined along the core circumference of region 8 as seen in figure 3 which passes through axis A of the implant’s elongated body) , and any one barb within said linear array of barbs further comprises an arcuate membrane bending away from said plane(see figure 3, where the arcuate membrane 6,11.1 is shown as bending away from the plane defined by 8 at an angle beta), for the reasons set forth above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Simon et al and Wagner as applied to claim 1 above, and further in view of Better et al (US 2013/0150857).
Regarding claim 3, Lee/Simon/Wagner disclose the claimed invention as set forth above in claim 1, but fails to disclose a step after step (b) of removing cortical tissue of said exposed bone to expose trabecular tissue.
However, Better teaches removing cortical tissue of said exposed bone to expose trabecular tissue (par 184 discloses a method of preparing a site for installation of a dental implant comprising the forming of an osteotomy through cortical bone into the trabecular bone).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Lee/Simon/Wagner to include a step after step (b) of removing cortical tissue of said exposed bone to expose trabecular tissue as disclosed by Better for the purpose of installing the implant deeper into the jawbone for greater support. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Simon et al and Wagner as applied to claim 1 above, and further in view of Esposti et al (US 2009/0176187).
Regarding claim 4, Lee/Simon/Wagner disclose the claimed invention as set forth above in claim 1, but fails to disclose said installation tool develops said linear impulse force from an energy source selected from the set of energy sources consisting of: a hydraulic actuator, a pneumatic actuator, an electric solenoid, an elastic member held in compression, an elastic member held in tension, a chemical reaction, a gas evolved from a chemical reaction, a heated gas, an ignition of a propellant material, and a deflagration.
However, Esposti teaches an installation tool which develops a linear impulse force from an energy source consisting of a pneumatic or hydraulic actuator (par 49 discloses the driving mechanism of the handpiece being pneumatic, hydraulic or electric), an electric solenoid (par 52 discloses the use of a solenoid linear actuator), an elastic member held in compression, an elastic member held in tension, a chemical reaction, a gas evolved from a chemical reaction, a heated gas, an ignition of a propellant material, and a deflagration. 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee/Simon/Wagner to have the installation tool develops said linear impulse force from an energy source selected from the set of energy sources consisting of: a hydraulic actuator, a pneumatic actuator, an electric solenoid, an elastic member held in compression, an elastic member held in tension, a chemical reaction, a gas evolved from a chemical reaction, a heated gas, an ignition of a propellant material, and a deflagration as disclosed by Esposti for the purpose of transmitting a controlled and exact amount of force with the insertion tool using a motorized drive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached refences cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772